Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 7/18/2022. Claims 1, 3, 5, 7, 12, and 13 have been amended. Claims 16 and 20 have been canceled. Claim 21 has been added. Claims 1-13, 17-19, and 21 are pending and have been examined.

Response to Arguments
A.	Applicant’s arguments with respect to the prior rejection of claims 5, 12, and 13 under 35 USC 112(a) have been fully considered and are persuasive.  The corresponding rejection has been withdrawn.

B.	Applicant’s arguments with respect to the rejection of claims 1-13, 17-19, and 21 under 35 USC 103 have been fully considered but are moot in part and unpersuasive in part as explained below.
Applicant argues that Madan does not disclose “determining a physical activity being performed by a patient at a point and time and a content [sic] for the physical activity being performed at that time, and then generating a clinical prediction by utilizing combined data,… the determined activity, and the context of the physical activity with a prediction algorithm. Examiner respectfully disagrees.
Paragraphs 38, 47, and 78 of Madan expressly describe determining a physical activity being performed by a patient at a point in time while paragraphs 78, 85, and 112 describe collecting the patient’s communication activity during the physical activity, which is construed as a context for the physical activity. Paragraphs 38, 50, 78, and others describe then using this combined data to predict a change in clinical condition of the patient using machine learning models.
Applicant further argues that the applied Madan, Yoon, Naveh, and Laha references do not teach “wherein the machine learning model and analysis projection utilizes one or more normalization techniques to integrate the digital biomarker data with the one or more of the plurality of different types of digital data to generate the combined data.” However, Applicant’s arguments are moot because the argued references are not relied on to teach the argued limitation.
The rejection of claims 1-13, 17-19, and 21 under 35 USC 103 is maintained accordingly.

Claim Objections  
The previous objection to claims 1 and 7 is withdrawn based on the amendment filed 7/18/2022.

Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “being perform by the patient” in lines 19 and 20 which appears to contain a typographical error.
Claim 7 recites “with and the determined physical activity” in line 21, which appears to contain a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejection of claims 5, 12, and 13 under 35 USC 112(a) is withdrawn based on the amendment filed 7/18/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 1, the newly added recitation of "wherein the machine learning model and analysis projection utilizes one or more normalization techniques to integrate the digital biomarker data with the one or more of the plurality of different types of digital data to generate the combined data" appears to constitute new matter. Applicant does not point to, nor was the Examiner able to find, support for this newly added language within the specification as originally filed. 
While paragraphs 69-71 of the specification as originally filed describe data normalization, the specification only describes the normalization occurring prior to, and in preparation for, use in a model. No disclosure is provided of a machine learning model itself utilizing normalization techniques on data.
As such, Applicant must cancel all new matter not supported by the specification and claims as originally filed.
Claims 2-6, 17-19, and 21 inherit the deficiencies of claim 1 through dependency and are likewise rejected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon), Naveh et al (US Patent Application Publication 2020/0375544), Laha et al (US Patent Application Publication 2017/0140119), and Nasoz et al, Emotion recognition from physiological signals using wireless sensors for presence technologies (hereinafter Nasoz).

With respect to claim 1, Madan discloses the claimed method for a digital data integration and analysis for a clinical treatment impact, comprising:
receiving, by a platform, digital biomarker data from a wearable device of a patient ([47] describes collecting biomarkers, such as a patient’s blood pressure, from a wearable device);

receiving, by the platform, a subset of sensor data from a cluster of mobile devices associated with the patient ([47] describes receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices);

providing a plurality of different types of digital data, obtained from the mobile device at a particular point in time, as input to one or more machine learning models ([38], [41], [47], [50], [77], and [78] describe collecting different forms of digital sensor data from the patient’s device as input to a machine learning model),
wherein the plurality of different types of digital data include at least the subset of sensor data ([38], [41], [47], and [78] describe collecting different forms of digital sensor data from the patient’s device);

determining, by a prediction unit, a physical activity being performed by the patient at the particular point in time and a context for the physical activity being perform by the patient at the particular point in time, wherein the determining is based on an output of the one or more machine learning models, and wherein the physical activity is one of a plurality of different types of physical activities ([38], [41], [47], [50], [77], and [78] describe determining a physical activity of the patient, such as walking, playing tennis, or eating, from the digital sensor data from the data using the machine learning model; [78], [85], and [112] describe collecting the patient’s communication activity during and around the physical activity, i.e. a context for the physical activity);

integrating, by the platform, the digital biomarker data with one or more of the plurality of different types of digital data to generate combined data ([47], [74], and [78] describe incorporating the blood pressure data into behavior data which includes the accelerometer data and gyroscope data), wherein the integrating generates a machine learning model and analysis projection using a cloud based analysis engine ([34], [35], [78], and [86] describe generating the machine learning model using cloud-based systems); and 

generating, by the platform, one or more clinical condition predictions for the patient by utilizing the combined data, the determined activity, and the context for the physical activity with one or more prediction algorithms ([18], [38], [41], [47], and [78] describe determining changes in patient health based on the collected digital and activity data using models; [86], [91], [92], [98], [101], and [102] similarly describe using these analyzed data to determine outcome risks; [78], [85], and [112] describe collecting the patient’s communication activity during and around the physical activity, i.e. a context for the physical activity, and using that data in the analysis; [107] further describes using the data to predict a negative outcome);

but does not expressly disclose:
forming, by the platform and utilizing a clustered aGgregation (CAG) algorithm, the cluster of mobile devices based on a determination that sensor data, for each mobile device in the cluster, is within a given threshold range over a predetermined time;
receiving the subset of sensor data from the cluster of mobile devices;
the one or more models being neural network models;
wherein the plurality of different types of digital data include voice data from the mobile device and camera data from the mobile device; and
wherein the machine learning model and analysis projection utilizes one or more normalization techniques to integrate the digital biomarker data with the one or more of the plurality of different types of digital data to generate the combined data.

However, Yoon teaches that it was old and well known in the art of sensor data collection before the effective filing date of the claimed invention to form, utilizing a clustered aGgregation (CAG) algorithm, a cluster of sensors based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive a subset of sensor data from the cluster of sensors (Figure 2, Page 1 ¶1, Page 2 ¶3 – Page 3 ¶1, and Page 11 ¶6 – Page 13 ¶1 describe using a CAG algorithm to cluster a plurality of sensor nodes based on whether the data from each sensor falls within a threshold over a time period, and transmitting only one sensor reading per cluster).
Therefore it would have been obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive the subset of sensor data from the cluster of sensors as taught by Yoon to improve the energy efficiency of the data collection (Yoon Page 1 ¶¶1 and 2, Page 28 ¶7, and Page 33 ¶4).
It would have been further obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive the subset of sensor data from the cluster of sensors as taught by Yoon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses gathering sensor data from a cluster of devices associated with the patient and receiving a subset of the sensor data, and forming the cluster using a CAG algorithm based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time as taught by Yoon would perform that same function in Madan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Naveh further teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to use a neural network to determine an activity of a patient ([139], [140], [183]-[185] and [233] describe a system which collects different types of sensor data from a patient and uses a neural network to determine a current activity of the patient using the data).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Madan to use a neural network to determine an activity of a patient as taught by Naveh since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses using a machine learning algorithm to determine an activity of the user, and using a neural network as that algorithm as taught by Naveh would perform that same function in Madan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Laha teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to collect voice data and camera data from a mobile device in order to determine a physical activity of a patient ([23], [39], [41], [42], [44], [56], [57], and [66] describe collecting audio and video data from a mobile device and correlating that data to determine an activity of the patient; [27] specifies that the audio data may include voice data of the patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Madan to collect voice data and camera data from the mobile device as part of determining a physical activity of the patient as taught by Laha since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses collecting a plurality of different types of data from a mobile device of a patient in order to determine a physical activity of the patient as well as collecting voice data of the patient, and including voice and camera data as part of the plurality of types of data used to determine a physical activity as taught by Laha would serve the same function in Madan as in Laha, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Nasoz lastly teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to apply one or more normalization techniques during machine learning to integrate digital biomarker data a plurality of types of digital data to generate combined data (Page 6 Column 1, Page 11 Column 1, and Page 12 Columns 1 and 2 describe a machine learning system which normalizes signal data including galvanic skin response, heart rate, and skin temperature and generating a table of combined data using the normalized data; § describes using the data in the context of patient monitoring and telemedicine).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Madan to have the machine learning and analysis projection utilize one or more normalization techniques to integrate the digital biomarker data with the one or more of the plurality of different types of digital data to generate the combined data as taught by Nasoz since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses integrating the digital biomarker data with one or more of the plurality of different types of digital data to generate combined data, and doing so by utilizing normalization techniques as taught by Nasoz would serve the same function in Madan as in Nasoz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan further discloses:
providing an alert on the mobile device associated with the patient, where the alert is an indication of a change in a condition for a patient or the one or more predictive outcomes for the patient (Figure 1A element S150, [25], [26], [33], [126], and [127] describe displaying an alert on the patient’s device indicating an expected outcome based on the patient’s behavior or notifying the patient of a change in adherence or behavior).

With respect to claim 3, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan further discloses:
wherein the machine learning model and analysis projection further utilizes one or more of (1) supervised and unsupervised modelling ([86] describes the modeling including support vector machines, logistic regression, and random forest, i.e. supervised modeling, as well as forms of unsupervised statistical modeling), (2) dimensionality reduction ([75], [78], and [86] describe utilizing feature extraction for refining the data to the most predictive subset of features, i.e. dimensionality reduction), (3) discriminative modelling ([86] describes the modeling including logistic regression), or (4) generative modelling ([86] and [87] describe the modeling including Bayesian networks). 

With respect to claim 5, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan further discloses:
utilizing the digital biomarker data in conjunction with existing medical data associated with the patient for management of one or more of a symptom, a side effect, a quality of life indicator, or a disease progression ([23], [24], [38], [47], [81], and [85] describe combining the biomarker data with existing data for the patient and analyzing the combined data with a model for tracking and managing symptoms, condition status, and quality of life). 

With respect to claim 17, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan further discloses: 
wherein the sensor data comprises one or more of accelerometer data or gyroscope data ([47], [74], and [78] describe receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices).

With respect to claim 18, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan further discloses:
receiving, by the platform, digital medical data associated with the patient ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and receiving responses); and
integrating the digital biomarker data, the digital data, and the digital medical data to generate the combined data ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and integrating the response data into the other data used in the modeling process).

With respect to claim 19, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 18. Madan further discloses: 
wherein the digital medical data is provided via one or more user interfaces of an application executing on the mobile device a user ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient via an application on the mobile device).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon), Naveh et al (US Patent Application Publication 2020/0375544), Laha et al (US Patent Application Publication 2017/0140119), and Nasoz et al, Emotion recognition from physiological signals using wireless sensors for presence technologies (hereinafter Nasoz) as applied to claim 1, and further in view of Cox et al (US Patent Application Publication 2017/0235894).

With respect to claim 4, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan does not expressly disclose integrating the digital biomarker data from the wearable device with different digital biomarker data from other wearable devices associated with the patient to generate combined digital biomarker data.
However, Cox teaches that it was old and well known in the art of patient data collection before the effective filing date of the claimed invention to integrate digital biomarker data from a wearable device with different digital biomarker data from other wearable devices associated with a patient to generate combined digital biomarker data ([57]-[59] and [131] describe collecting multiple types of data from a plurality of different wearable health monitoring devices, such as pedometers and FitBit devices, for analysis).
Therefore it would have been obvious to one of ordinary skill in the art of patient data collection before the effective filing date of the claimed invention to modify the combination of Madan, Yoon, Naveh, Laha, and Nasoz to integrating the digital biomarker data from the wearable device with different digital biomarker data from other wearable devices associated with the patient to generate combined digital biomarker data as taught by Cox since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Madan, Yoon, Naveh, Laha, and Nasoz already teaches receiving digital biomarker data from a wearable device and generating combined digital biomarker data, and integrating that digital biomarker data from the wearable device with different digital biomarker data from other wearable devices associated with the patient to generate the combined digital biomarker data as taught by Cox would perform that same function in Madan, Yoon, Naveh, Laha, and Nasoz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon), Naveh et al (US Patent Application Publication 2020/0375544), Laha et al (US Patent Application Publication 2017/0140119), and Nasoz et al, Emotion recognition from physiological signals using wireless sensors for presence technologies (hereinafter Nasoz) as applied to claim 1, and further in view of Hafez et al (US Patent Application Publication 2021/0142910).

With respect to claim 6, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan further discloses: 
determining (1) one or more changes in a performance status of the patient ([86], [87], [91], [92], [101], and [102] describe using analyzed data to identify changes in symptoms, quality of life, and changes in disease progression); 

but does not expressly disclose
determining (2) one or more changes in a drug treatment provided to the patient throughout a clinical trial.

However, Hafez teaches that it was old and well known in the art of patient tracking before the effective filing date of the claimed invention to determine one or more changes in a drug treatment provided to a patient throughout a clinical trial ([55], [60], [71], [90], [142], and [167] describe tracking features of clinical trial participants over time, where the features include medication changes).
Therefore it would have been obvious to one of ordinary skill in the art of patient tracking before the effective filing date of the claimed invention to modify the combination of Madan, Yoon, Naveh, Laha, and Nasoz to determine one or more changes in a drug treatment provided to a patient throughout a clinical trial as taught by Hafez since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan, Yoon, Naveh, Laha, and Nasoz already teach monitoring changes to medications, and determining one or more changes in a drug treatment provided to the patient throughout a clinical trial as taught by Hafez would perform that same function in the combination of Madan, Yoon, Naveh, Laha, and Nasoz, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon), Naveh et al (US Patent Application Publication 2020/0375544), and Laha et al (US Patent Application Publication 2017/0140119)

With respect to claim 7, Madan discloses the claimed system for a digital data integration and analysis for a clinical treatment impact, comprising:
a platform configured to:
receive digital biomarker data from wearable device of a patient ([47] describes collecting biomarkers, such as a patient’s blood pressure, from a wearable device);

receive a subset of the sensor data from the cluster of mobile devices ([47] describes receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices);

provide a plurality of different types of digital data, obtained from the mobile device at a particular point in time, as input to one or more machine learning models ([38], [41], [47], [50], [77], and [78] describe collecting different forms of digital sensor data from the patient’s device as input to a machine learning model),
wherein the plurality of different types of digital data include at least the subset of sensor data ([38], [41], [47], and [78] describe collecting different forms of digital sensor data from the patient’s device);

determine a physical activity being performed by the patient at the particular point in time based on an output of the one or more machine learning models, wherein the physical activity is one of a plurality of different types of physical activities ([38], [41], [47], [50], [77], and [78] describe determining a physical activity of the patient, such as walking, playing tennis, or eating, from the digital sensor data from the data using the machine learning model);

integrate the digital biomarker data with one or more of the plurality of different types of digital data to generate combined data ([47] describes receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices; [47], [74], and [78] describe incorporating the blood pressure data into behavior data which includes the accelerometer data and gyroscope data); and

generate one or more clinical condition predictions for the patient by utilizing the combined data with and the determined physical activity with one or more prediction algorithms ([18], [38], [41], [47], and [78] describe determining changes in patient health based on the collected digital and activity data using models; [86], [91], [92], [98], [101], and [102] similarly describe using these analyzed data to determine outcome risks; [107] further describes using the data to predict a negative outcome);

but does not expressly disclose:
forming, by the platform and utilizing a clustered aGgregation (CAG) algorithm, the cluster of mobile devices based on a determination that sensor data, for each mobile device in the cluster, is within a given threshold range over a predetermined time;
receiving the subset of sensor data from the cluster of mobile devices;
the one or more models being neural network models;
wherein the plurality of different types of digital data include voice data from the mobile device and camera data from the mobile device.

However, Yoon teaches that it was old and well known in the art of sensor data collection before the effective filing date of the claimed invention to form, utilizing a clustered aGgregation (CAG) algorithm, a cluster of sensors based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive a subset of sensor data from the cluster of sensors (Figure 2, Page 1 ¶1, Page 2 ¶3 – Page 3 ¶1, and Page 11 ¶6 – Page 13 ¶1 describe using a CAG algorithm to cluster a plurality of sensor nodes based on whether the data from each sensor falls within a threshold over a time period, and transmitting only one sensor reading per cluster).
Therefore it would have been obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive the subset of sensor data from the cluster of sensors as taught by Yoon to improve the energy efficiency of the data collection (Yoon Page 1 ¶¶1 and 2, Page 28 ¶7, and Page 33 ¶4).
It would have been further obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive the subset of sensor data from the cluster of sensors as taught by Yoon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses gathering sensor data from a cluster of devices associated with the patient and receiving a subset of the sensor data, and forming the cluster using a CAG algorithm based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time as taught by Yoon would perform that same function in Madan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Naveh further teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to use a neural network to determine an activity of a patient ([139], [140], [183]-[185] and [233] describe a system which collects different types of sensor data from a patient and uses a neural network to determine a current activity of the patient using the data).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Madan to use a neural network to determine an activity of a patient as taught by Naveh since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses using a machine learning algorithm to determine an activity of the user, and using a neural network as that algorithm as taught by Naveh would perform that same function in Madan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Laha lastly teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to collect voice data and camera data from a mobile device in order to determine a physical activity of a patient ([23], [39], [41], [42], [44], [56], [57], and [66] describe collecting audio and video data from a mobile device and correlating that data to determine an activity of the patient; [27] specifies that the audio data may include voice data of the patient).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Madan to collect voice data and camera data from the mobile device as part of determining a physical activity of the patient as taught by Laha since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses collecting a plurality of different types of data from a mobile device of a patient in order to determine a physical activity of the patient as well as collecting voice data of the patient, and including voice and camera data as part of the plurality of types of data used to determine a physical activity as taught by Laha would serve the same function in Madan as in Laha, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 8, Madan/Yoon/Naveh/Laha teaches the system of claim 7. Madan further discloses:
wherein the platform is further configured to obtain digital medical data associated with the patient ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and receiving responses).

With respect to claim 9, Madan/Yoon/Naveh/Laha teaches the system of claim 8. Madan further discloses:
wherein the platform is further configured to integrate the digital biomarker data, the digital data, and the medical data to generate the combined data ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and integrating the response data into the other data used in the modeling process).  

With respect to claim 10, Madan/Yoon/Naveh/Laha teaches the system of claim 8. Madan further discloses: 
wherein the digital medical data is provided via one or more user interfaces of an application executing on the mobile device a user ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient via an application on the mobile device).

With respect to claim 11, Madan/Yoon/Naveh/Laha teaches the system of claim 7. Madan further discloses wherein the platform is further configured to:
generating a machine learning model and analysis projection using a cloud based analysis engine ([34], [35], [78], and [86] describe generating a machine learning model using cloud-based systems), wherein the machine learning model and analysis projection further utilizes one or more of (1) one or more normalization techniques to integrate the digital biomarker data with one or more of the plurality of different types of digital data, (2) supervised and unsupervised modelling ([86] describes the modeling including support vector machines, logistic regression, and random forest, i.e. supervised modeling, as well as forms of unsupervised statistical modeling), (2) dimensionality reduction ([75], [78], and [86] describe utilizing feature extraction for refining the data to the most predictive subset of features, i.e. dimensionality reduction), (3) discriminative modelling ([86] describes the modeling including logistic regression), or (4) generative modelling ([86] and [87] describe the modeling including Bayesian networks). 

With respect to claim 12, Madan/Yoon/Naveh/Laha teaches the system of claim 7. Madan further discloses:
utilizing the digital biomarker data in conjunction with existing medical data associated with the patient for management of one or more of a symptom, a side effect, a quality of life indicator, or a disease progression ([23], [24], [38], [47], [81], and [85] describe combining the biomarker data with existing data for the patient and analyzing the combined data with a model for tracking and managing symptoms, condition status, and quality of life). 

With respect to claim 13, Madan/Yoon/Naveh/Laha teaches the system of claim 7. Madan further discloses: 
wherein the sensor data comprises one or more of accelerometer data or gyroscope data ([47], [74], and [78] describe receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon), Naveh et al (US Patent Application Publication 2020/0375544), Laha et al (US Patent Application Publication 2017/0140119), and Nasoz et al, Emotion recognition from physiological signals using wireless sensors for presence technologies (hereinafter Nasoz) as applied to claim 1, and further in view of Karakaya et al (US Patent Application Publication 2021/0183518).

With respect to claim 21, Madan/Yoon/Naveh/Laha/Nasoz teaches the method of claim 1. Madan does not expressly disclose wherein the context includes situational information describing an environment in which the physical activity is performed by the patient.
However, Karakaya teaches that it was old and well known in the art of patient tracking before the effective filing date of the claimed invention to determine a context for a physical activity being performed by a patient, including situational information describing an environment in which the physical activity is performed, for use in generating clinical condition predictions ([19], [53], [70], [71], [81], and [89] describe a system monitoring the physical activity level of a user as well as the environment of the user at that point in time including location, pollution, and allergens, and using that data in combination with physiological data from the user to predict the onset of clinical symptoms).
Therefore it would have been obvious to one of ordinary skill in the art of patient tracking before the effective filing date of the claimed invention to modify the combination of Madan, Yoon, Naveh, Laha, and Nasoz to determine a context for a physical activity being performed by a patient at a particular point in time for use in generating clinical condition predictions as taught by Karakaya since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Madan, Yoon, Naveh, Laha, and Nasoz already teaches collecting physical activity data of a user and a context for that physical activity as well as using that data to generate clinical condition predictions, and collecting context data in the form of situational information describing an environment in which the physical activity is performed by the patient as taught by Karakaya would perform that same function in the combination of Madan, Yoon, Naveh, Laha, and Nasoz, making the results predictable to one of ordinary skill in the art (MPEP 2143).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626